DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT EMITTING DEVICE COMPRISING GRADIENT ELECTRON AUXILIARY LAYER AND DISPLAY DEVICE INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the second metal oxide".  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 16 should depend from claim 13 instead as a suggestion.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2019/0081262 A1, cited in IDS filed on 04/05/2021; hereinafter “Kim”).
Regarding Claim 1, referring to at least Fig. 6 and related text, Kim teaches a light emitting device, comprising an emission layer (330) comprising a plurality of quantum dots (paragraph 93), and an electron auxiliary layer (340) disposed on the emission layer, the electron auxiliary layer to transport or inject electrons to the emission layer (paragraph 96), wherein the electron auxiliary layer comprises a plurality of metal oxide nanoparticles (342) (paragraph 96), wherein the metal oxide nanoparticles include zinc and a dopant metal, wherein the dopant metal comprises Mg, Mn, Ni, Sn, Al, Y, Ga, Zr, Li, Co, or a combination thereof (paragraph 98, ZnO and ZnMgO), and wherein the dopant metal in at least one of the metal oxide nanoparticles is included in the meal oxide nanoparticle to have a concentration 
Regarding Claim 3, Kim teaches wherein the quantum dots do not comprise cadmium, lead, or a combination thereof (paragraph 76.  For example, QD formed of ZnSe).
Regarding Claim 4, Kim teaches wherein the plurality of quantum dot comprises a Group II-VI compound, a Group III-V compound, a Group IV-VI compound, a Group IV element or compound, a Group compound, a Group compound, a Group I-II-IV-VI compound, or a combination thereof (paragraph 76).
Regarding Claim 5, Kim teaches wherein the dopant metal comprises magnesium, aluminum, lithium, or a combination thereof (paragraph 98).
Regarding Claim 7, Kim teaches wherein the metal oxide nanoparticles have a trap emission peak having a center wavelength of about greater than or equal to about 500 nanometers (figs. 9B-9C).
Regarding Claim 17, Kim teaches wherein an average size of the metal oxide nanoparticles is greater than or equal to about 2 nanometer and less than or equal to about 10 nanometers (paragraph 98).
Regarding Claim 21, Kim teaches a display device comprising the light emitting device of claim 1 (paragraph 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 2 and 6, while Kim does not explicitly disclose concentration variant as recited in claim 2 and a numerical ratio recited in claim 6, it would have been obvious to one of ordinary skill in the art to readily adjust the concentration of the dopant metal from Kim’s reference discussed in paragraph 98 within a desired range, including the claimed concentration variant and the numerical ratio in claims 2 and 6, in order to obtain the optimum and workable range for the electron transport layer.  
Regarding Claims 8-10 and 12, teaching of Kim has been discussed above except a ban-edge emission peak in a numerical value (claim 8), a maximum intensity ratio of a trap emission peak (claim 9), a first ultraviolet absorption peak wavelength (claim 10), and a contact resistance and a resistivity (claim 12).  However, Kim teaches the metal oxide nanoparticles identical to that of claim 1 as discussed above.  Therefore, since the structure/composition of the metal oxide nanoparticles disclosed in Kim is identical to that of the claim, claimed property or function, limitation in claims 8-10 and 12, is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 11, teaching of Kim has been discussed above except that the metal oxide nanoparticles have an organic content.  Nevertheless, it is well known in the art to include organic material or a combination of organic and inorganic material independently, with a desired weight percentage, for the formation of the electron auxiliary/transport layer having  predictable electron transporting characteristics.  
Regarding Claims 18-20, teaching of Kim has been discussed above including that the light emitting device emits blue light (paragraph 174).  Kim does not explicitly disclose a maximum external quantum efficiency (claim 18), a maximum brightness (claim 19), and a T50 (claim 20).  However, Kim teaches the emission layer comprising the plurality of quantum dots and the metal oxide nanoparticles identical to that of claim 1 as discussed above.  Therefore, since the structure/composition of the emission layer and the metal oxide nanoparticles disclosed in Kim are identical to that of the claim, claimed property or function, limitation in claims 18-20, is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829